Exhibit 10.68

EXECUTION VERSION

MEMBER GUARANTY

This MEMBER GUARANTY (the “Guaranty”) is made and entered into as of
December 16, 2019, by PARLEX 15 HOLDCO, LLC, a Delaware limited liability
company (“Guarantor”) having an address at 345 Park Avenue, New York, New York
10154, for the benefit of DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a branch of a
foreign banking institution, whose address is 60 Wall Street, 10th Floor, New
York, New York 10005 (“Buyer”). This Guaranty is made with reference to the
following facts:

A. Parlex 15 Finco, LLC, a Delaware limited liability company (“Master Seller”;
Master Seller and each Series Seller (as defined in the Repurchase Agreement
(defined below)) formed by Master Seller under the Repurchase Agreement,
collectively, “Seller”), and Buyer have entered into that certain Second Amended
and Restated Master Repurchase Agreement, dated as of the date hereof (as
amended, modified and/or restated, the “Repurchase Agreement”), pursuant to
which Buyer may purchase Purchased Loans (as defined in the Repurchase
Agreement) from Seller with a simultaneous agreement from Seller to repurchase
such Purchased Loans at a date certain or on demand (the “Transactions”);

B. Buyer has requested, as a condition of entering into the Transaction
Documents, that Guarantor deliver to Buyer this Guaranty;

C. Guarantor is the parent of Seller and directly controls Seller;

D. Guarantor expects to benefit if Buyer enters into the Transaction Documents
with Seller, and desires that Buyer enter into the Transaction Documents with
Seller; and

E. Buyer would not enter into the Transaction Documents with Seller unless
Guarantor executed this Guaranty. This Guaranty is therefore delivered to Buyer
to induce Buyer to enter into the Transaction Documents.

NOW, THEREFORE, in exchange for good, adequate, and valuable consideration, the
receipt of which Guarantor acknowledges, and to induce Buyer to enter into the
Transaction Documents, Guarantor agrees as follows:

1. Definitions. For purposes of this Guaranty, the following terms shall be
defined as set forth below. In addition, any capitalized term used herein which
is defined in the Repurchase Agreement but not defined in this Guaranty shall
have the meaning ascribed to such term in the Repurchase Agreement.

(a) “Costs” means all reasonable and documented out-of-pocket costs and expenses
actually incurred by Buyer in any Proceeding or in obtaining legal advice and
assistance in connection with any Proceeding, any Guarantor Litigation, or any
default by Seller under the Transaction Documents or by Guarantor under this
Guaranty (including any breach of a representation or warranty contained in this
Guaranty), including, without limitation, reasonable attorneys’ fees of Buyer’s
outside counsel, disbursements, court costs and expenses.



--------------------------------------------------------------------------------

(b) “Guarantied Obligations” means Seller’s obligations to fully and promptly
pay all sums owed to Buyer under the Repurchase Agreement and the other
Transaction Documents, at the times and according to the terms required by the
Transaction Documents, including the Repurchase Price for each Purchased Loan,
accrued interest, default interest, costs or fees (including any such interest,
costs or fees arising from and after the filing of an Insolvency Proceeding
against Seller) without regard to any modification, suspension, or limitation of
such terms not agreed to by Buyer, such as a modification, suspension, or
limitation arising in or pursuant to any Insolvency Proceeding affecting Seller.

(c) “Guarantor Litigation” means any litigation, arbitration, investigation, or
administrative proceeding of or before any court, arbitrator, or governmental
authority, bureau or agency that relates to or affects this Guaranty or any
asset(s) or property(ies) of Guarantor.

(d) “Insolvency Proceeding” means any voluntary or involuntary case or
proceeding under the Bankruptcy Code or any other insolvency, bankruptcy,
reorganization, liquidation, or like proceeding under any Bankruptcy Laws.

(e) “Lien” means any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

(f) “Proceeding” means any action, suit, arbitration, or other proceeding
arising out of or relating to the interpretation or enforcement of, this
Guaranty or the Transaction Documents, including (a) an Insolvency Proceeding;
(b) any proceeding in which Buyer endeavors to realize upon any Security or to
enforce any Transaction Document(s) (including this Guaranty) against Seller or
Guarantor, whether or not Buyer prevails; and (c) any proceeding commenced by
Seller or Guarantor against Buyer.

(g) “Security” means any security or collateral held by or for Buyer for the
Transactions or the Guarantied Obligations, whether real or personal property,
including any mortgage, deed of trust, financing statement, security agreement,
and other security document or instrument of any kind securing the Transactions
in whole or in part. “Security” shall include all assets and property of any
kind whatsoever pledged or mortgaged to Buyer pursuant to the Transaction
Documents.

(h) “Seller” has the meaning set forth in recital A to this Guaranty and shall
include: (a) any estate created by the commencement of an Insolvency Proceeding
affecting Seller; (b) any trustee, liquidator, sequestrator, or receiver of
Seller or any of its property; and (c) any similar person duly appointed
pursuant to any law governing any Insolvency Proceeding of Seller.

(i) “Sponsor” means Blackstone Mortgage Trust, Inc., a Maryland corporation.

(j) “State” means the State of New York.

 

-2-



--------------------------------------------------------------------------------

(k) “Transaction Document” means each “Transaction Document” (as defined in the
Repurchase Agreement) other than this Guaranty.

2. Absolute Guaranty of All Guarantied Obligations. (a) Guarantor hereby
unconditionally and irrevocably guarantees to Buyer the prompt and complete
payment and performance by Seller when due (whether at the stated maturity, by
acceleration or otherwise) of the Guarantied Obligations.

(b) Guarantor further agrees to pay all reasonable and documented out-of-pocket
expenses (including, without limitation, all reasonable out-of-pocket fees and
disbursements of outside counsel) which are actually incurred by Buyer in
enforcing, or obtaining advice of counsel in respect of, any rights with respect
to, or collecting, any or all of the Guarantied Obligations and/or enforcing any
rights with respect to, or collecting against, Guarantor under this Guaranty.
This Guaranty shall remain in full force and effect until the Guarantied
Obligations are paid in full, notwithstanding that from time to time prior
thereto Seller may be free from any Guarantied Obligations.

(c) No payment or payments made by Seller or any other Person or received or
collected by Buyer from Seller or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Guarantied Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder which shall, notwithstanding any such payment or payments,
remain liable for the amount of the then-outstanding Guarantied Obligations
until the Guarantied Obligations are paid in full.

(d) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guaranty for such purpose.

3. Nature of Liability. Guarantor’s liability under this Guaranty is primary and
not secondary.

4. Changes in Transaction Documents. Until the Guarantied Obligations have been
paid in full, without notice to, or consent by, Guarantor, and in Buyer’s sole
and absolute discretion and without prejudice to Buyer or in any way limiting or
reducing Guarantor’s liability under this Guaranty, Buyer may: (a) grant
extensions of time, renewals or other indulgences or modifications to Seller or
any other party under any of the Transaction Document(s), (b) change, amend or
modify any Transaction Document(s), (c) authorize the sale, exchange, release or
subordination of any Security, (d) accept or reject additional Security,
(e) discharge or release any party or parties liable under the Transaction
Documents, (f) foreclose or otherwise realize on any Security, or attempt to
foreclose or otherwise realize on any Security, whether such attempt is
successful or unsuccessful, (g) accept or make compositions or other
arrangements or file or refrain from filing a claim in any Insolvency
Proceeding, (h) enter into other Transactions with Seller in such amount(s) and
at such time(s) as Buyer may determine, (i) credit payments in such manner and
order of priority to Repurchase Prices, or other obligations as Buyer may
determine in its discretion, and (j) otherwise deal with Seller and any other
party

 

-3-



--------------------------------------------------------------------------------

related to the Transactions or any Security as Buyer may determine in its sole
and absolute discretion. Without limiting the generality of the foregoing,
Guarantor’s liability under this Guaranty shall continue even if Buyer alters
any obligations under the Transaction Documents in any respect or Buyer’s or
Guarantor’s remedies or rights against Seller are in any way impaired or
suspended without Guarantor’s consent. If Buyer performs any of the actions
described in this paragraph, then Guarantor’s liability shall continue in full
force and effect even if Buyer’s actions impair, diminish or eliminate
Guarantor’s subrogation, contribution, or reimbursement rights (if any) against
Seller, or otherwise adversely affect Guarantor or expand Guarantor’s liability
hereunder.

5. [Reserved].

6. Nature of Guaranty. Guarantor’s liability under this Guaranty is a guaranty
of payment of the Guarantied Obligations, and is not a guaranty of collection or
collectability. Guarantor’s liability under this Guaranty is not conditioned or
contingent upon the genuineness, validity, regularity or enforceability of any
of the Transaction Documents. Guarantor’s liability under this Guaranty is a
continuing, absolute, and unconditional obligation under any and all
circumstances whatsoever (except as expressly stated, if at all, in this
Guaranty), without regard to the validity, regularity or enforceability of any
of the Guarantied Obligations. Guarantor acknowledges that Guarantor is fully
obligated under this Guaranty even if Seller had no liability at the time of
execution of the Transaction Documents or later ceases to be liable under any
Transaction Document, whether pursuant to Insolvency Proceedings or otherwise.
Guarantor shall not be entitled to claim, and irrevocably covenants not to raise
or assert, any defenses against any Guarantied Obligation that would or might be
available to Seller, other than actual payment and performance of such
Guarantied Obligations in full in accordance with their terms. Guarantor waives
any right to compel Buyer to proceed first against Seller or any Security before
proceeding against Guarantor. Guarantor agrees that if any of the Guarantied
Obligations are or become void or unenforceable (because of inadequate
consideration, lack of capacity, Insolvency Proceedings, or for any other
reason), then Guarantor’s liability under this Guaranty shall continue in full
force with respect to all Guarantied Obligations as if they were and continued
to be legally enforceable, all in accordance with their terms and, in the case
of Insolvency Proceedings, before giving effect to the Insolvency Proceedings.
Guarantor waives any defense that might otherwise be available to Guarantor
based on the proposition that a guarantor’s liability cannot exceed the
liability of the principal. Guarantor intends to be fully liable under the
Guarantied Obligations, regardless of the scope of Seller’s liability
thereunder. Guarantor waives any defenses to this Guaranty arising or
purportedly arising from the manner in which Buyer disburses the Purchase Price
for any Purchased Loan to Seller or otherwise, or any waiver of the terms of any
Transaction Document by Buyer or other failure of Buyer to require full
compliance with the Transaction Documents. Except as expressly provided
otherwise in this Guaranty, Guarantor’s liability under this Guaranty shall
continue until the later of (i) all sums due under the Transaction Documents
having been paid in full and (ii) the termination of the Repurchase Agreement,
notwithstanding that from time to time prior thereto, Seller may be free from
any Guarantied Obligations. Guarantor’s liability under this Guaranty shall not
be limited or affected in any way by any impairment or any diminution or loss of
value of any Security whether caused by (a) hazardous substances, (b) Buyer’s
failure to perfect a security interest in any Security, (c) any disability or
other defense(s) of Seller, or (d) any breach by Seller of any representation or
warranty contained in any Transaction Document.

 

-4-



--------------------------------------------------------------------------------

7. Waivers of Rights and Defenses. Guarantor waives any right to require Buyer
to (a) proceed against Seller, (b) proceed against or exhaust any Security, or
(c) pursue any other right or remedy for Guarantor’s benefit. Guarantor agrees
that Buyer may proceed against Guarantor with respect to the Guarantied
Obligations without taking any actions against Seller and without proceeding
against or exhausting any Security. Guarantor agrees that Buyer may
unqualifiedly exercise in its sole discretion (or may waive or release,
intentionally or unintentionally) any or all rights and remedies available to it
against Seller without impairing Buyer’s rights and remedies in enforcing this
Guaranty, under which Guarantor’s liabilities shall remain independent and
unconditional. Guarantor agrees and acknowledges that Buyer’s exercise (or
waiver or release) of certain of such rights or remedies may affect or eliminate
Guarantor’s right of subrogation or recovery against Seller (if any) and that
Guarantor may incur a partially or totally nonreimbursable liability in
performing under this Guaranty. Guarantor has assumed the risk of any such loss
of subrogation rights, even if caused by Buyer’s acts or omissions. If Buyer’s
enforcement of rights and remedies, or the manner thereof, limits or precludes
Guarantor from exercising any right of subrogation that might otherwise exist,
then the foregoing shall not in any way limit Buyer’s rights to enforce this
Guaranty. Without limiting the generality of any other waivers in this Guaranty,
Guarantor expressly waives any statutory or other right (except as set forth
herein) that Guarantor might otherwise have to: (i) limit Guarantor’s liability
after a nonjudicial foreclosure sale to the difference between the Guarantied
Obligations and the fair market value of the property or interests sold at such
nonjudicial foreclosure sale or to any other extent, (ii) otherwise limit
Buyer’s right to recover a deficiency judgment after any foreclosure sale, or
(iii) require Buyer to exhaust its Security before Buyer may obtain a personal
judgment for any deficiency. Any proceeds of a foreclosure or similar sale may
be applied first to any obligations of Seller that do not also constitute
Guarantied Obligations within the meaning of this Guaranty. Guarantor
acknowledges and agrees that any nonrecourse or exculpation provided for in any
Transaction Document, or any other provision of a Transaction Document limiting
Buyer’s recourse to specific Security or limiting Buyer’s right to enforce a
deficiency judgment against Seller or any other person, shall have absolutely no
application to Guarantor’s liability under this Guaranty. To the extent that
Buyer collects or receives any sums or payments from Seller or any proceeds of a
foreclosure or similar sale, Buyer shall have the right, but not the obligation,
to apply such amounts first to that portion of Seller’s indebtedness and
obligations to Buyer (if any) that is not covered by this Guaranty, regardless
of the manner in which any such payments and/or amounts are characterized by the
person making the payment.

8. Additional Waivers. Guarantor waives diligence and all demands, protests,
presentments and notices of every kind or nature, including notices of protest,
dishonor, nonpayment, acceptance of this Guaranty and the creation, renewal,
extension, modification or accrual of any of the Guarantied Obligations;
provided, however, that the foregoing shall not constitute a waiver by Guarantor
of any notice that Buyer is expressly required to provide to Seller or Guarantor
hereunder or under the Transaction Documents. Guarantor further waives the right
to plead any and all statutes of limitations as a defense to Guarantor’s
liability under this Guaranty or the enforcement of this Guaranty. No failure or
delay on Buyer’s part in exercising any power, right or privilege under this
Guaranty shall impair or waive any such power, right or privilege.

 

-5-



--------------------------------------------------------------------------------

9. Other Actions Taken or Omitted. Notwithstanding any other action taken or
omitted to be taken with respect to the Transaction Documents, the Guarantied
Obligations, or the Security, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guarantied Obligations, pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guarantied Obligations, when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied as to any Guarantied Obligation only upon the full and
final payment and satisfaction of such Guarantied Obligations.

10. No Duty to Exhaust Rights or Remedies. To the extent that Guarantor at any
time incurs any liability under this Guaranty, Guarantor shall immediately pay
Buyer (to be applied on account of the Guarantied Obligations) the amount
provided for in this Guaranty, without any requirement that Buyer demonstrate
that the Security is inadequate for the Transactions; or that Buyer has
otherwise exercised (to any degree) or exhausted any of Buyer’s rights or
remedies with respect to Seller or any Security.

11. Full Knowledge. Guarantor acknowledges, represents, and warrants that
Guarantor has had a full and adequate opportunity to review the Transaction
Documents, the transactions contemplated by the Transaction Documents, and all
underlying facts relating to such transactions. Guarantor represents and
warrants that Guarantor fully understands: (a) the remedies Buyer may pursue
against Seller and/or Guarantor in the event of a default under the Transaction
Documents, (b) the value (if any) and character of any Security, and
(c) Seller’s financial condition and ability to perform under the Transaction
Documents. Guarantor agrees to keep itself fully informed regarding all aspects
of the foregoing and the performance of Seller’s obligations to Buyer. Buyer has
no duty, whether now or in the future, to disclose to Guarantor any information
pertaining to Seller, the Transactions or any Security. At any time provided for
in the Transaction Documents, Guarantor agrees and acknowledges that an
Insolvency Proceeding affecting Guarantor, or other actions or events relating
to Guarantor (including Guarantor’s failure to comply with the covenants in
Section 5 of this Guaranty), in each case, as set forth in the Transaction
Documents, may be event(s) of default under the Transaction Documents.

12. Representations and Warranties. Guarantor acknowledges, represents and
warrants as of the date hereof and as of each Purchase Date as follows, and
acknowledges that Buyer is relying upon the following acknowledgments,
representations, and warranties by Guarantor in entering into the Transactions:

(a) Due Execution; Enforceability. The Guaranty has been duly executed and
delivered by Guarantor, for good and valuable consideration. The Guaranty
constitutes the legal, valid and binding obligations of Guarantor, enforceable
against Guarantor in accordance with its respective terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles.

 

-6-



--------------------------------------------------------------------------------

(b) No Conflict. The execution, delivery, and performance of this Guaranty will
not conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the organizational documents of Guarantor, (ii) any
contractual obligation to which Guarantor is now a party or by which it is
otherwise bound or to which the assets of Guarantor are subject or constitute a
default thereunder, or result in the creation or imposition of any Lien upon any
of the assets of Guarantor thereunder, other than pursuant to this Guaranty,
(iii) any judgment or order, writ, injunction, decree or demand of any court
applicable to Guarantor, or (iv) any applicable requirement of law, in each case
under the foregoing clauses (ii), (iii) and (iv), to the extent that such
conflict or breach would have a material adverse effect upon Guarantor’s ability
to perform its obligations hereunder. Guarantor has all necessary licenses,
permits and other consents from Governmental Authorities necessary for the
performance of its obligations under this Guaranty, except to the extent the
failure to have any such licenses, permits or consents would not result in a
Material Adverse Effect.

(c) Litigation; Requirements of Law. Except as otherwise disclosed in writing to
Buyer prior to the Closing Date, there is no action, suit, proceeding,
investigation, or arbitration pending or threatened against Guarantor, Seller or
their respective assets, nor is there any action, suit, proceeding,
investigation, or arbitration pending or, to Guarantor’s knowledge, threatened
in writing against Guarantor which is reasonably likely to result in any
Material Adverse Effect. Guarantor is in compliance in all material respects
with all requirements of law applicable to Guarantor. Neither Guarantor nor
Seller is in default in any material respect with respect to any judgment,
order, writ, injunction, decree, rule or regulation of any arbitrator or
Governmental Authority.

(d) No Third Party Consent Required. No consent of any person (including
creditors or partners, members, stockholders, or other owners of Guarantor),
except those consents provided as of this date hereof, is required in connection
with Guarantor’s execution of this Guaranty or performance of Guarantor’s
obligations under this Guaranty. Guarantor’s execution of, and obligations
under, this Guaranty are not contingent upon any consent, license, permit,
approval, or authorization of, exemption by, notice or report to, or
registration, filing, or declaration with, any governmental authority, bureau,
or agency, whether local, state, federal, or foreign.

(e) Authority and Execution. Guarantor is duly formed and validly existing under
the laws of the State of Delaware and has full power, authority, and legal right
to execute, deliver and perform its obligations under this Guaranty. Guarantor
has taken all necessary organizational and legal action to authorize this
Guaranty.

(f) No Representations by Buyer. Guarantor delivers this Guaranty based solely
upon Guarantor’s own independent investigation and based in no part upon any
representation or statement by Buyer.

(g) Prohibited Person. (i) None of the funds or other assets of Guarantor
constitute property of, or are, to Guarantor’s Knowledge, beneficially owned,
directly or indirectly, by a Prohibited Person (as defined in the Repurchase
Agreement) with the result that the investment in Guarantor (whether directly or
indirectly), is prohibited by law or the entering into the Repurchase Agreement
or acceptance of this Guaranty by

 

-7-



--------------------------------------------------------------------------------

Buyer is in violation of law; (ii) to Guarantor’s Knowledge, no Prohibited
Person has any interest of any nature whatsoever in Guarantor with the result
that the investment in Guarantor (whether directly or indirectly), is prohibited
by law or the entering into this Guaranty is in violation of law; (iii) to
Guarantor’s Knowledge, none of the funds of Guarantor have been derived from any
unlawful activity with the result that the investment in Guarantor (whether
directly or indirectly), is prohibited by law or the entering into this Guaranty
is in violation of law; (iv) to Guarantor’s Knowledge, Guarantor has not
conducted and will not conduct any business and has not engaged and will not
engage in any transaction dealing with any Prohibited Person; and (v) Guarantor
is not a Prohibited Person and has not been convicted of a felony or a crime
which if prosecuted under the laws of the United States of America would be a
felony.

(h) Investment Company Act. Guarantor is not required to register as an
“investment company” under the Investment Company Act of 1940, as amended.

(i) Taxes. Except as disclosed in writing to Buyer by Guarantor prior to the
Closing Date, Guarantor has filed or caused to be filed all federal and other
material Tax returns which would be delinquent if they had not been filed on or
before the date hereof and has paid all Taxes shown to be due and payable on or
before the date hereof on such returns or on any assessments made against it or
any of its property and all other Taxes, fees or other charges imposed on it and
any of its assets by any Governmental Authority except for any such Taxes as are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided in accordance with GAAP; no Tax liens have been filed against any of
Guarantor’s assets and, to the best knowledge of Guarantor, no claims are being
asserted with respect to any such Taxes, fees or other charges.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on and as of (a) the date of this
Guaranty, (b) each Purchase Date, and (c) each date on which any Extension Term,
if any, commences, in each case, as though made under this Guaranty on and as of
such date.

13. No Misstatements. No information, exhibit, report or certificate furnished
by Guarantor to Buyer in connection with the Transactions or any Transaction
Document contains any material misstatement of fact nor omits any fact necessary
to make such information, exhibit, report, or certificate not materially
misleading when taken as a whole and in light of the circumstances under which
they were furnished.

14. Reimbursement and Subrogation Rights. Except to the extent that Buyer
notifies Guarantor to the contrary in writing from time to time:

(a) General Deferral of Reimbursement. Except to the extent set forth in
Section 14(b) below, Guarantor waives any right to be reimbursed by Seller for
any payment(s) made by Guarantor on account of the Guarantied Obligations,
unless and until all Guarantied Obligations have been paid in full and all
periods within which such payments may be set aside or invalidated have expired.
Guarantor acknowledges that Guarantor has received adequate consideration for
execution of this Guaranty by virtue of Buyer’s entering into the Transactions
(which benefit Guarantor, as a direct or indirect owner or principal of Seller)
and Guarantor does not require or expect, and is not entitled to, any other
right of reimbursement against Seller as consideration for this Guaranty.

 

-8-



--------------------------------------------------------------------------------

(b) Deferral of Subrogation and Contribution. Guarantor agrees it shall have no
right of subrogation against Seller or Buyer and no right of subrogation against
any Security unless and until all amounts due under the Transaction Documents
have been paid in full and all other performance required under the Transaction
Documents has been rendered in full to Buyer (such deferral of Guarantor’s
subrogation and contribution rights, the “Subrogation Deferral”). Guarantor
further agrees that, if any amount shall be paid to Guarantor on account of any
such subrogation rights at any time when all of the Guarantied Obligations shall
not have been paid in full, such amount shall be held by Guarantor in trust for
Buyer, and shall, forthwith upon receipt by Guarantor, be turned over to Buyer
by Guarantor (duly indorsed by Guarantor to Buyer, if required), to be applied
against the Guarantied Obligations, whether matured or unmatured, in such order
as Buyer may determine.

(c) Effect of Invalidation. To the extent that a court of competent jurisdiction
determines that Guarantor’s Subrogation Deferral is void or voidable for any
reason, Guarantor agrees, notwithstanding any acts or omissions by Buyer that
Guarantor’s rights of subrogation against Seller or Buyer and Guarantor’s right
of subrogation against any Security shall at all times be junior and subordinate
to Buyer’s rights against Seller and to Buyer’s right, title and interest in
such Security.

(d) Claims in Insolvency Proceeding. Guarantor shall not file any claim in any
Insolvency Proceeding affecting Seller or Sponsor unless Guarantor
simultaneously assigns and transfers such claim to Buyer, without consideration,
pursuant to documentation fully satisfactory to Buyer. Guarantor shall
automatically be deemed to have assigned and transferred such claim to Buyer
whether or not Guarantor executes documentation to such effect, and by executing
this Guaranty hereby authorizes Buyer (and grants Buyer a power of attorney
coupled with an interest, and hence irrevocable) to execute and file such
assignment and transfer documentation on Guarantor’s behalf. Buyer shall have
the sole right to vote, receive distributions, and exercise all other rights
with respect to any such claim, provided, however, that if and when the
Guarantied Obligations have been paid in full Buyer shall release to Guarantor
any further payments received on account of any such claim.

15. Waiver Disclosure. Guarantor acknowledges that pursuant to this Guaranty,
Guarantor has waived a substantial number of defenses that Guarantor might
otherwise under some circumstance(s) be able to assert against Guarantor’s
liability to Buyer. Guarantor acknowledges and confirms that Guarantor has
substantial experience as a sophisticated participant in substantial commercial
real estate transactions (including financings) and is fully familiar with the
legal consequences of signing this or any other guaranty. In addition, Guarantor
is represented by competent counsel. Guarantor has obtained from such counsel,
and understood, a full explanation of the nature, scope, and effect of the
waivers contained in this Guaranty (a “Waiver Disclosure”). In the alternative,
Guarantor has, with advice from such counsel, knowingly and intentionally waived
obtaining a Waiver Disclosure.

 

-9-



--------------------------------------------------------------------------------

Accordingly Guarantor does not require or expect Buyer to provide a Waiver
Disclosure. It is not necessary for Buyer or this Guaranty to provide or set
forth any Waiver Disclosure, notwithstanding any principles of law to the
contrary. Nevertheless, Guarantor specifically acknowledges that Guarantor is
fully aware of the nature, scope, and effect of all waivers contained in this
Guaranty, all of which have been fully disclosed to Guarantor. Guarantor
acknowledges that as a result of the waivers contained in this Guaranty:

(a) Actions by Buyer. Buyer will be able to take a wide range of actions
relating to Seller, the Transactions, and the Transaction Documents, all without
Guarantor’s consent or notice to Guarantor. Guarantor’s full and unconditional
liability under this Guaranty will continue whether or not Guarantor has
consented to such actions. Guarantor may disagree with or disapprove such
actions, and Guarantor may believe that such actions should terminate or limit
Guarantor’s obligations under this Guaranty, but such disagreement, disapproval,
or belief on the part of Guarantor will in no way limit Guarantor’s obligations
under this Guaranty.

(b) Interaction with Seller Liability. Guarantor shall be fully liable for all
Guarantied Obligations even if Seller has no liability whatsoever under the
Transaction Documents or the Transaction Documents are otherwise invalid,
unenforceable, or subject to defenses available to Seller. Guarantor
acknowledges that Guarantor’s full and unconditional liability under this
Guaranty (with respect to the Guarantied Obligations as if they were fully
enforceable against Seller) will continue notwithstanding any such limitations
on or impairment of Seller’s liability.

(c) Timing of Enforcement. Buyer will be able to enforce this Guaranty against
Guarantor even though Buyer might also have available other rights and remedies
that Buyer could conceivably enforce against the Security or against other
parties. As a result, Buyer may require Guarantor to pay the Guarantied
Obligations, earlier than Guarantor would prefer to pay the Guarantied
Obligations, including immediately upon the occurrence of a default by Seller.
Guarantor will not be able to assert against Buyer various defenses, theories,
excuses, or procedural requirements that might otherwise force Buyer to delay or
defer the enforcement of this Guaranty against Guarantor. Guarantor acknowledges
that Guarantor intends to allow Buyer to enforce the Guaranty against Guarantor
in such manner.

(d) Continuation of Liability. Guarantor’s liability for the Guarantied
Obligations shall continue at all times until the Guarantied Obligations have
actually been paid in full, even if other circumstances have changed such that
in Guarantor’s view Guarantor’s liability under this Guaranty should terminate,
except to the extent that any express conditions to the termination of this
Guaranty, as set forth in this Guaranty, have been satisfied.

16. Buyer’s Disgorgement of Payments. Upon payment of all or any portion of the
Guarantied Obligations, Guarantor’s obligations under this Guaranty shall
continue and remain in full force and effect at all times until the Guarantied
Obligations have actually been paid in full, if all or any part of such payment
is, pursuant to any Insolvency Proceeding or otherwise, avoided or recovered
directly or indirectly from Buyer as a preference, fraudulent

 

-10-



--------------------------------------------------------------------------------

transfer, or otherwise, irrespective of (a) any notice of revocation given by
Guarantor prior to such avoidance or recovery, or (b) payment in full of the
Transactions. Subject to the foregoing, Guarantor’s liability under this
Guaranty shall continue until all periods have expired within which Buyer could
(on account of any Insolvency Proceedings, whether or not then pending,
affecting Seller or any other person) be required to return, repay, or disgorge
any amount paid at any time on account of the Guarantied Obligations.

17. Notice of Default and Litigation. Guarantor shall promptly, and in any event
within three (3) Business Days after service of process, or other written notice
to Guarantor thereof or Guarantor otherwise obtaining Knowledge thereof, notify
Buyer of the commencement, or threat in writing of, any action, suit,
proceeding, investigation or arbitration involving Guarantor or Seller or assets
or any judgment in any action, suit, proceeding, investigation or arbitration
involving Guarantor or Seller or assets, which in any of the foregoing cases
(i) relates to any Purchased Loan, (ii) questions or challenges the validity or
enforceability of any Transaction or Transaction Document, (iii) makes a claim
or claims against Guarantor in an aggregate amount in excess of $25,000,000 or
(iv) that, individually or in the aggregate, if adversely determined, would be
reasonably likely to have a Material Adverse Effect.

18. Right to Set Off. Notwithstanding anything to the contrary contained herein,
no provision of this Guaranty shall be deemed to limit, decrease or in any way
diminish any rights of set-off Buyer may have with respect to any cash, cash
equivalents, certificates of deposit or the like which may now or hereafter be
put on deposit with Buyer by Seller or by Guarantor. Upon the occurrence and
during the continuance of any Event of Default, Buyer is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and any and all amounts owing by Buyer to
or for the credit or the account of Guarantor against any and all of the
obligations of Guarantor now or hereafter existing under this Guaranty,
irrespective of whether or not Buyer shall have made any demand under this
Guaranty and although such obligations may be contingent and unmatured. Buyer
agrees promptly to notify Guarantor after any set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application or this Guaranty. The rights of Buyer under this
Section 18 are in addition to other rights and remedies (including, without
limitation, other rights to set-off) which Buyer may have.

19. Consent to Jurisdiction. Guarantor agrees that any Proceeding to enforce
this Guaranty may be brought in any state or federal court located in City of
New York, New York. By executing this Guaranty, Guarantor irrevocably accepts
and submits to the exclusive personal jurisdiction of each of the aforesaid
courts, generally and unconditionally with respect to any such Proceeding.
Guarantor agrees not to assert any basis for transferring jurisdiction of any
such proceeding to another court. Guarantor further agrees that a final judgment
against Guarantor in any Proceeding shall be conclusive evidence of Guarantor’s
liability for the full amount of such judgment.

20. Merger; No Conditions; Amendments. This Guaranty, as amended from time to
time by agreement between Guarantor and Buyer, contains the entire agreement
among the parties with respect to the matters set forth in this Guaranty. This
Guaranty supersedes all prior agreements among the parties with respect to the
matters set forth in this Guaranty. No

 

-11-



--------------------------------------------------------------------------------

course of prior dealings among the parties, no usage of trade, and no parol or
extrinsic evidence of any nature shall be used to supplement, modify, or vary
any terms of this Guaranty. This Guaranty is unconditional. There are no
unsatisfied conditions to the full effectiveness of this Guaranty. No terms or
provisions of this Guaranty may be changed, waived, revoked, or amended without
Buyer’s written agreement. If any provision of this Guaranty is determined to be
unenforceable, then all other provisions of this Guaranty shall remain fully
effective.

21. Enforcement. Guarantor acknowledges that this Guaranty is an “instrument for
the payment of money only,” within the meaning of New York Civil Practice Law
and Rules Section 3213. In the event of any Proceeding between Seller or
Guarantor and Buyer, including any Proceeding in which Buyer enforces or
attempts to enforce this Guaranty or the Transactions against Seller or
Guarantor, or in the event of any Guarantor Litigation, Guarantor shall
reimburse Buyer for all Costs of such Proceeding.

22. Fundamental Changes. Guarantor shall not wind up, liquidate, or dissolve its
affairs or enter into any transaction of merger or consolidation, or sell,
lease, or otherwise dispose of (or agree to do any of the foregoing) all or
substantially all of its property or assets, without Buyer’s prior written
consent.

23. Prohibited Person. Guarantor shall not, without prior written consent of
Buyer, knowingly conduct any business, nor engage in any transaction or dealing,
with any Prohibited Person (as defined in the Repurchase Agreement), including,
but not limited to, the making or receiving of any contribution of funds, goods,
or services, to or for the benefit of a Prohibited Person; or engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order 13224 issued on September 24, 2001. Guarantor further
covenants and agrees to deliver (from time to time) to Buyer any such
certification or other evidence as may be requested by Buyer in its sole and
absolute discretion, confirming that Guarantor has not knowingly engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.

24. Further Assurances. Guarantor shall execute and deliver such further
documents, and perform such further acts, as Buyer may request to achieve the
intent of the parties as expressed in this Guaranty, provided in each case that
any such documentation is consistent with this Guaranty and with the Transaction
Documents.

25. Certain Entities. If Seller or Guarantor is a partnership, limited liability
company, or other unincorporated association, then: (a) Guarantor’s liability
shall not be impaired by changes in the name or composition of Seller or
Guarantor; and (b) the withdrawal or removal of any partner(s) or member(s) of
Seller or Guarantor shall not diminish Guarantor’s liability or, if Guarantor is
a partnership, the liability of any withdrawing general partners of Guarantor.

26. Counterparts. This Guaranty may be executed in counterparts each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery by telecopier or
other electronic transmission (including a .pdf e-mail transmission) of an
executed counterpart of a signature page to this Guaranty shall be effective as
delivery of an original executed counterpart of this Guaranty.

 

-12-



--------------------------------------------------------------------------------

27. WAIVER OF TRIAL BY JURY. GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING FROM OR RELATING TO THIS GUARANTY OR THE TRANSACTION
DOCUMENTS OR ANY OBLIGATION(S) OF GUARANTOR HEREUNDER OR UNDER THE TRANSACTION
DOCUMENTS.

28. Miscellaneous.

(a) Assignability. Buyer may assign the rights under this Guaranty (in whole or
in part) together with any one or more of the Transaction Documents in
accordance with the Repurchase Agreement without in any way affecting
Guarantor’s liability. Upon request in connection with any such assignment
Guarantor shall deliver such documentation as Buyer shall reasonably request.
Buyer may from time to time designate any Person to hold and exercise any or all
of Buyer’s rights and remedies under this Guaranty. This Guaranty shall benefit
Buyer and its successors and assigns and shall bind Guarantor and its heirs,
executors, administrators, successors and assigns. Guarantor may not assign this
Guaranty in whole or in part without the prior written consent of Buyer.

(b) Notices. All notices, requests, and demands to be made under this Guaranty
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or (d) by email provided that such email
notice must also be delivered by one of the means set forth in (a), (b) or
(c) above, to the address set forth in Annex I attached to this Guaranty or at
such other address and person as shall be designated from time to time by any
party hereto, as the case may be, in a written notice to the other parties
hereto in the manner provided for in this Section 28(b). A notice shall be
deemed to have been given: (a) in the case of hand delivery, at the time of
delivery, (b) in the case of registered or certified mail, when delivered on a
Business Day, (c) in the case of expedited prepaid delivery upon delivery on a
Business Day, or (d) in the case of email, upon delivery such email; provided
that (i) such email notice was also delivered by one of the means set forth in
(a), (b) or (c) above (which may arrive after such email), and (ii) the
transmitting party did not receive an electronic notice of a transmission
failure. A party receiving a notice which does not comply with the technical
requirements for notice under this Section 28(b) may elect to waive any
deficiencies and treat the notice as having been properly given.

(c) Interpretation. This Guaranty shall be enforced and interpreted according to
the laws of the State, including Section 5-1401 of the General Obligations Law,
but otherwise disregarding its rules on conflicts of laws. The word “include”
and its variants shall be interpreted in each case as if followed by the words
“without limitation.”

 

-13-



--------------------------------------------------------------------------------

29. Business Purposes. Guarantor acknowledges that this Guaranty is executed and
delivered for business and commercial purposes, and not for personal, family,
household, consumer, or agricultural purposes. Guarantor acknowledges that
Guarantor is not entitled to, and does not require the benefits of, any rights,
protections, or disclosures that would or may be required if this Guaranty were
given for personal, family, household, consumer, or agricultural purposes.
Guarantor acknowledges that none of Guarantor’s obligation(s) under this
Guaranty constitute(s) a “debt” within the meaning of the United States Fair
Debt Collection Practices Act, 15 U.S.C. § 1692a(5), and accordingly compliance
with the requirements of such Act is not required if Buyer (directly or acting
through its counsel) makes any demand or commences any action to enforce this
Guaranty.

30. No Third-Party Beneficiaries. This Guaranty is executed and delivered for
the benefit of Buyer and its successors and permitted assigns, and is not
intended to benefit any third party.

31. CERTAIN ACKNOWLEDGMENTS BY GUARANTOR. GUARANTOR ACKNOWLEDGES THAT BEFORE
EXECUTING THIS GUARANTY: (A) GUARANTOR HAS HAD THE OPPORTUNITY TO REVIEW IT WITH
AN ATTORNEY OF GUARANTOR’S CHOICE; (B) BUYER HAS RECOMMENDED TO GUARANTOR THAT
GUARANTOR OBTAIN SEPARATE COUNSEL, INDEPENDENT OF SELLER’S COUNSEL, REGARDING
THIS GUARANTY; AND (C) GUARANTOR HAS CAREFULLY READ THIS GUARANTY AND UNDERSTOOD
THE MEANING AND EFFECT OF ITS TERMS, INCLUDING ALL WAIVERS AND ACKNOWLEDGMENTS
CONTAINED IN THIS GUARANTY AND THE FULL EFFECT OF SUCH WAIVERS AND THE SCOPE OF
GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY.

32. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guarantied Obligations is rescinded or must otherwise be restored or
returned by Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or any similar officer or
agent under any federal or state law or any such similar law of any other
applicable jurisdiction for, Seller or any substantial part of Seller’s
property, or otherwise, all as though such payments had not been made.

33. Intentionally Omitted.

34. Safe Harbor. The parties hereto intend (a) for this Guaranty and each
Transaction to qualify for the safe harbor treatment provided by the Bankruptcy
Code and for Buyer to be entitled to all of the rights, benefits and protections
afforded to Persons under the Bankruptcy Code with respect to a “securities
contract” as defined in Section 741(7) of the Bankruptcy Code and that payments
under the Repurchase Documents are deemed “margin payments,” “settlement
payments” or a “transfer,” as defined in Section 101 of the Bankruptcy Code,
(b) for the grant of a security interest set forth in Section 6 of the
Repurchase Agreement to also be a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code, and (c) that Buyer (for so long as
Buyer is a “financial institution,” “financial participant” or other entity
listed in Section 555, 559 or 362(b)(6) of the Bankruptcy Code) shall be
entitled to

 

-14-



--------------------------------------------------------------------------------

the “safe harbor” benefits and protections afforded under the Bankruptcy Code
with respect to a “securities contract,” including (x) the rights, set forth in
Sections 13 and 22 of the Repurchase Agreement and in Section 555, 559 and 561
of the Bankruptcy Code, to liquidate the Purchased Loans and the Trust Interests
and terminate the Repurchase Agreement and this Guaranty, and (y) the right to
offset or net out as set forth in the Repurchase Agreement, in Section 18 hereof
and in Section 362(b)(6) of the Bankruptcy Code.

[NO FURTHER TEXT ON THIS PAGE]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the day
first written above.

 

GUARANTOR:

PARLEX 15 HOLDCO, LLC,

a Delaware limited liability company

By:  

/s/ Douglas N. Armer

Name:   Douglas N. Armer Title:   Executive Vice President, Capital Markets, and
Treasurer

Member Guaranty

BXMT



--------------------------------------------------------------------------------

ANNEX I

Address for Notices to Guarantor:

345 Park Avenue

New York, New York 10154

Attention: Douglas Armer

Email: BXMTDeutscheRepo@blackstone.com

Telephone: (212) 583-5000

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: Daniel L. Stanco

Email: daniel.stanco@ropesgray.com

Telephone: (212) 841-5758

Address for Notices to Buyer:

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street

New York, New York 10005

Attention:    Tom Rugg

Telephone:  (212) 250-3541

Telecopy:    (212) 797-5630

Email:         tom.rugg@db.com

With copies to:

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street

New York, New York 10005

Attention: General Counsel

and

Deutsche Bank AG, Cayman Islands Branch

60 Wall Street

New York, New York 10005

Attention:    Robert W. Pettinato Jr.

Telephone:  (212) 797-0286

Telecopy:    (212) 797-5630

Email:         robert.pettinato@db.com

 

-17-



--------------------------------------------------------------------------------

and

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention:    Y. Jeffrey Rotblat

Telephone:  (212) 504-6401

Telecopy:    (212) 504-6666

 

-18-